Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the secondary excipient" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular claim 29, is a method claim that depends from a product claim, each claim being to a different statutory class of invention.  This dependency format is not allowed in US patent practice and correction is required.  
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular the claim states “the… alcohol…is a…hydrocarbon”.  Alcohols by definition are not hydrocarbons given that hydrocarbons are understood by those of ordinary skill in the art to comprise only carbon and hydrogen atoms.  Correction is required.  For the purposes of examination, the examiner assumes that the applicant intends the fatty alcohol excipient to be nonionic and have a linear carbon backbone but not to be a hydrocarbon. No alcohols can be hydrocarbons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 103(a) as being obvious over Pacetti et al. (US9474834).
Regarding claims 16-17, 20-26 and 28, Pacetti teaches coating a medical device such as a balloon catheter (col. 9, line 35 through col. 10, line 46) wherein the coating may comprise a primer layer and a drug reservoir layer (col. 16, line 48 through col. 17, line 14) wherein the drug may be one of several meeting the structural limitations of the current claims (col. 3, lines 15-20 and col. 20, lines 37-45) or tacrolimus (col. 3, line 65 through col. 4, lin3 6) and wherein the layers may further comprise multiple fatty acid excipients reading on the current claims (col. 17, lines 15-48).  Pacetti fails to explicitly state that the primer may contains a water soluble material such as human serum albumin.  However, Pacetti teaches that at least one layer of his invention includes human serum albumin (col. 16, line 48 through col. 17 line 14)(col. 4, lines 53-55) and Pacetti is generally non-limiting with regards to the number of layers that may comprise albumin even stating that drug delivery layers may comprise albumin as well wherein Pacetti further indicates that albumin may be included in layers that are in direct contact with the medical device surface given that the primer is listed as optional.  Therefore given a limited number of possibilities (i.e., including or not including albumin in primer layers) it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to include or exclude albumin from the primer layers applied given a limited number of possibilities and wherein the solutions would be predictable and be expected to be reasonably successful.  Further given that the albumin improves the thromboresistance of the device (abstract) it would also have been considered obvious to include albumin in the primer layers to gain additional thromboresistance from the additional provisions of albumin.
Regarding claim 18, the claim limitations describe a property of serum human albumin, which as described above is used in the prior art.
 Regarding claim 19, the claim limitations describe a property of serum human albumin, which as described above is used in the prior art.
Regarding claim 27, Pacetti further teaches the use of mannitol (col. 17, lines 15-48) which would read upon “a saturated or unsaturated fatty alcohol”.
Regarding claim 29, Pacetti further teaches wherein the solvent system may comprise water (col. 3 lines 22-24) and be applied by dip coating (col. 15, lines 55-67) and wherein the coating  is dried (claim 1).  It is further noted that this embodiment would read upon including albumin in the initial primer coating as relied upon in the rejection of claim 16 above.
Regrading claim 30, the invention of the prior art is reasonably as capable of forming cracks as that of the current claims.  It is not apparent how the device or any device could be formed such that it could not possibly form cracks. 
Conclusion



	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717